
	
		I
		111th CONGRESS
		2d Session
		H. R. 4577
		IN THE HOUSE OF REPRESENTATIVES
		
			February 3, 2010
			Ms. Corrine Brown of
			 Florida introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To direct the President, acting through the National
		  Disaster Medical System, to reimburse States for expenses incurred in providing
		  treatment for health conditions and illnesses resulting, directly or
		  indirectly, from the earthquake in Haiti on January 12, 2010.
	
	
		1.Short titleThis Act may be cited as the
			 Emergency Health Services for Haitian Earthquake Victims
			 Act of 2010.
		2.Health services
			 provided to Haitian earthquake victimsThe President, acting through the National
			 Disaster Medical System, shall make payments to reimburse States for expenses
			 incurred in providing treatment for health conditions and illnesses resulting,
			 directly or indirectly, from the earthquake in Haiti on January 12,
			 2010.
		
